UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                             Office of the Clerk
        United States Courthouse
                                                                            Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                            www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                                    ORDER
May 4, 2022

                                                      Before
                                             DIANE S. SYKES, Chief Judge
                                             DIANE P. WOOD, Circuit Judge
                                             CANDACE JACKSON-AKIWUMI, Circuit Judge

                                     UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee

No. 22-1586                          v.

                                     KEVIN DIXON,
                                              Defendant - Appellant
Originating Case Information:
District Court No: 1:22-cr-00140-1
Northern District of Illinois, Eastern Division
District Judge Virginia M. Kendall


The following are before the court:

    1. MOTION TO VACATE DETENTION ORDER AND MEMORANDUM OF LAW,
       filed on April 22, 2022, by counsel for the appellant.

    2. GOVERNMENT’S RESPONSE TO MOTION TO VACATE THE DISTRICT
       COURT’S DETENTION ORDER, filed on May 2, 2022, by counsel for the appellee.

IT IS ORDERED that the appellant’s motion for pretrial release is DENIED. 1 See FED. R. APP. P.
9(a); 18 U.S.C. §3142. Because this is an appeal from a pretrial detention order, this order
resolves the appeal. See FED. R. APP. P. 9(a); CIR. R. 9(a).
form name: c7_Order_3J      (form ID: 177)


1Judge Jackson-Akiwumi respectfully dissents. She would grant the motion and order the appellant
released pending trial.